Exhibit 10.1

SECOND AMENDMENT TO CO-DEVELOPMENT AGREEMENT

This Second Amendment to Co-Development Agreement (this “Second Amendment”) is
made as of May 24, 2007, by and between Southern Research Institute (“SRI”) and
Bioenvision, Inc. (as successor-in-interest to Eurobiotech Group, Inc.)
(“Bioenvision”).

RECITALS:

A.            SRI and Eurobiotech Group, Inc. entered into that certain
Co-Development  Agreement, dated as of August 31, 1998, and that certain
Amendment to the Co-Development Agreement (the “First Amendment”), dated as of
March 12, 2001 (collectively, the “Co-Development Agreement”).

B.            The parties desire to further amend the Co-Development Agreement
as provided herein to (i) provide that SRI will be entitled to a 7% royalty on
all product sales, whether such sales are made directly by Bioenvision or by a
sublicensee, sales partner or distributor, (ii) to delete the profit-sharing
agreement set forth in Section 6 of the current Co-Development Agreement in
exchange for an agreement by Bioenvision to pay to SRI certain milestone
payments provided for in this Second Amendment, and (iii) to make certain other
changes to the Co-Development Agreement in order to clarify the respective
rights and obligations of the parties.

C.            The parties specifically acknowledge that certain co-development
agreement, dated March 12, 2001, between Bioenvision, Inc. and ILEX Oncology,
Inc., predecessor-in-interest to Genzyme Corporation (“Genzyme”, and such
agreement, as amended, is the “ILEX Co-Development Agreement”), and agree that
this Second Amendment does not purport to amend the Ilex Co-Development
Agreement.

D.            The parties specifically acknowledge that certain License
Agreement, dated and effective September 12, 2006, between Bioenvision and SRI
(the “Japan License”), pursuant to which SRI granted to Bioenvision an exclusive
license to manufacture, sell, market and distribute Product in Japan and
“Southeast Asia” (as defined in the ILEX Co-Development Agreement”), and agree
that this Second Amendment does not purport to amend the Japan License.

E.             Capitalized terms used but not otherwise defined herein shall
have the meaning(s) ascribed to such terms in the Co-Development Agreement.


--------------------------------------------------------------------------------


 

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements set
forth in this Second Amendment and for other consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.                                       Article 1 “DEFINITIONS” is hereby
amended by deleting the text in Sections 1.C., 1.F., 1.G., 1.H. and 1.L.
(definition of “Net Income” included in the First Amendment) in their entirety
and replacing each with the following text: “RESERVED.”  Article 1 is further
amended by adding the following text immediately following Section 1.P. thereof:

a.                                       Direct Sales” shall mean all sales of
the Product made by Bioenvision in the Territory, but not including sales by
Bioenvision to a Sales Partner.

b.                                      “Indirect Sales” shall mean sales of the
Product by any  Sales Partner in the Territory.

c.                                       “Net Sales Revenue” shall mean the
gross revenue recognized by Bioenvision or its Sales Partner, as applicable,
from the sale of the Product through normal distribution channels to a third
party (other than an Affiliate of Bioenvision or a Sales Partner) in the
Territory, less Allowable Costs.

d.                                      “Sales Partner” shall mean any third
party to which Bioenvision grants a Sublicense of some or all of the rights
licensed to Bioenvision by SRI under Article 2 or Article 3 hereof.

e.                                       “Sublicense” shall mean an agreement
pursuant to which Bioenvision grants a sublicense of or otherwise transfers some
or all of the rights licensed to Bioenvision by SRI under Article 2 or Article 3
hereof.  If Bioenvision enters into an agreement with such a third party
pursuant to which such third party shall have the right to control the marketing
and sale of the Product within a defined territory (for example, a marketing
and/or distribution arrangement under which a third party will have the right to
market, sell and/or resell the Product), then such an agreement shall be deemed
to be a “Sublicense.”  For avoidance of doubt, in certain limited circumstances
in which if Bioenvision enters into an agreement with a third party under which
such third party will exercise certain of the rights licensed to Bioenvision
under Article 2 hereof (other than the marketing or sale of the Product) for the
benefit of Bioenvision (for example, if Bioenvision enters into a contract with
a contract research organization or a contract sales organization, and
Bioenvision retains the right to oversee and

2


--------------------------------------------------------------------------------


 

control such third party’s performance), then such arrangements shall not be
“Sublicenses” and such third parties shall not be “Sales Partners.”

f.                                         “Sublicense Revenue” shall means all
consideration received by Bioenvision from a third party for the grant, or in
connection with the exercise of rights under, a Sublicense, but excluding
royalty payments based on Indirect Sales.  Sublicense Revenue shall include all
upfront license fees, milestone payments and the fair market value of any rights
granted to Bioenvision to use, market, sell, distribute, develop, import or
export products or technologies of a third party, in either case, received by
Bioenvision from any Sales Partner pursuant to a Sublicense.  Bioenvision shall
not be entitled to deduct from Sublicense Revenues any start-up costs, research
and development costs, general administrative expenses or other costs.  For
clarity, (i) revenues derived from Indirect Sales shall be deemed not to be
Sublicense Revenue, and (ii) Bioenvision shall not be obligated to pay SRI with
respect to any such monies paid to Bioenvision by a Sales Partner: (A) in
exchange for shares of Bioenvision stock or other equity securities, up to the
fair market value thereof; (B) to fund salaries, materials and related capital
in support of specific research activities pursuant to the applicable
Sublicense; or (C) for Product or other property or assets up to an amount equal
to the lesser of the fair market value of such Product (meaning, the amount
Bioenvision charges to third parties for similar quantities of Product sold on
similar delivery, payment and other terms), property or assets, or Bioenvision’s
actual cost to acquire or manufacture such Product, property or assets.

g.                                      “Allowable Costs” shall mean the
following actual, documented costs incurred by the seller (either Bioenvision or
Sales Partner) that relate specifically to the sale of the Product for which Net
Sales Revenue is being calculated:  (i) value added, sales, or use taxes, duties
or other governmental tariffs; (ii) trade, quantity and cash discounts, credits,
rebates, or allowances; (iii) Product returns and bad debts; (iv) freight,
shipping, transportation, and insurance charges; (v) discounts mandated by, or
granted to meet the requirements of, applicable territorial laws or regulations;
(vi) market based commissions paid to unaffiliated contract sales organizations
under non-exclusive sales arrangements, not to exceed 8.0% unless agreed to in
advance in writing by SRI; and (vii) any other customary and reasonable
deductions that may be made from the sales price of the Product in the
Territories.  Allowable Costs shall not include any (i) start-up costs, (ii)

3


--------------------------------------------------------------------------------


 

research and development costs, or (iii) corporate overhead and general
administrative expenses.

All references to “sublicenses” in the Agreement shall be deemed to be deleted
and replaced with the term “Sublicenses.”

All references to “sublicensees,” “distributors” and “joint ventures” shall be
deemed to be deleted and replaced with the term “Sales Partner.”

2.                                       Article 5 of the Co-Development
Agreement is hereby deleted in its entirety and replaced with the following:

5.             ACQUISITION

A.            Genzyme Royalties.  For purposes of the ILEX Co-Development
Agreement and only for such purpose, it is agreed that the royalties received by
Bioenvision from ILEX, its Affiliates or sublicensees for the sales of
Clofarabine or any Product in the Field and in the Territory (as such terms are
defined in the ILEX Co-Development Agreement) shall be divided between SRI and
Bioenvision according to the percentage set forth in the following table:

Annual Net Sales
Revenue ($Million)

 

Total Royalty
(% Net Sales Revenue)

 

% Total Royalty to SRI

0 – 30

 

8.75

 

71.429

30 – 100

 

11.25

 

55.556

100-200

 

12.50

 

56.000

200 – 500

 

15.00

 

50.000

500+

 

18.75

 

53.333

 

Bioenvision will pay SRI its percentage of the royalties as per above within
five (5) business days of receipt by Bioenvision from ILEX of the royalty
payments due Bioenvision in accordance with Article 8.2 of the ILEX
Co-Development Agreement by electronic wire transfer of funds in US dollars as
per above to the following account (or such other account designated by SRI in
writing from time to time):

AmSouth Bank

Account No.

Routing No.

For Intellectual Property

4


--------------------------------------------------------------------------------


 

B.            Sublicense Revenue.  Bioenvision shall pay to each of Genzyme
and/or SRI, as applicable, a percentage of any and all Sublicense Revenue
received by Bioenvision from a Sales Partner within five (5) days after receipt
thereof by Bioenvision:

(i)            when required under the ILEX Co-Development Agreement, 33.3% to
Bioenvision, 33.3% to Genzyme and 33.3% to SRI or, if this provision does not
apply, then;

(ii)           50% to Bioenvision and 50% to SRI.

3.                                       Article 6 of the Co-Development
Agreement is hereby deleted in its entirety (including, but not limited to, the
provisions of Section 6.A. of the Co-Development Agreement and all references to
the phrase “profit sharing compensation”) and is replaced with the following:

6.             COMMERCIALIZATION STAGE

A.            Payment of Royalties on Net Sales Revenue.  In accordance with
Article 2 and Article 3, Bioenvision shall have exclusive rights to make, have
made, use and sell the Product in the Territory under the following terms: For
the Patent and Technical Information license granted herein, Bioenvision shall
pay to SRI a royalty of seven percent (7%) of Net Sales Revenue from Direct
Sales and Indirect Sales of all Product(s) in the Territory during the term of
this Agreement (which royalty shall not be subject to renegotiation or reduction
without SRI’s prior written consent, which can be withheld in SRI’s sole and
absolute discretion).  Such royalty shall be payable, on a country-by-country
basis, for the longer of: (a) ten (10) years from the date of first commercial
sale of such Product in such country and (b) the expiration or termination of
the last patent within the Patents licensed by SRI to Bioenvision under Article
2 that claims the manufacture, use, sale or importation of the Product at the
time of sale in such country.

B.            Milestone Payments on Net Sales Revenue.  In addition to the
foregoing royalties, Bioenvision will pay each of the following milestone
payments to SRI for any and all Net Sales Revenue booked by Bioenvision or its
Sales Partner as revenues under U.S. Generally Accepted Accounting Principles,
for Direct Sales and Indirect Sales in the Territory as is set forth below.  For
avoidance of doubt: (a) each of the following milestone payments shall be
payable up to a maximum of one (1) time, and (b) such milestone payments shall
be payable in lieu of the profit-sharing arrangements set forth in the Agreement
prior to the date of this Amendment:

5


--------------------------------------------------------------------------------


 

·                                          Bioenvision shall pay SRI $1,000,000
within forty-five (45) days after the end of the first calendar year during
which either (a) annual Net Sales Revenue are equal to or greater than
$30,000,000 or (b) cumulative Net Sales Revenues from such calendar year and
prior years during the term are equal to or greater than $150,000,000;

·                                          Bioenvision shall pay SRI $1,000,000
within forty-five (45) days after the end of the first calendar year during
which either (a) annual Net Sales Revenue are equal to or greater than
$40,000,000 or (b) cumulative Net Sales Revenues from such calendar year and
prior years during the term are equal to or greater than $200,000,000;

·                                          Bioenvision shall pay SRI $3,000,000
within forty-five (45) days after the end of the first calendar year during
which either (a) annual Net Sales Revenue are equal to or greater than
$50,000,000 or (b) cumulative Net Sales Revenues from such calendar year and
prior years during the term are equal to or greater than $250,000,000;

·                                          Bioenvision shall pay SRI $20,000,000
within forty-five (45) days after the end of the first calendar year during
which either (a) annual Net Sales Revenue are equal to or greater than
$100,000,000 or (b) cumulative Net Sales Revenues from such calendar year and
prior years during the term are equal to or greater than $500,000,000;

·                                          Bioenvision shall pay SRI $40,000,000
within forty-five (45) days after the end of the first calendar year during
which either (a) annual Net Sales Revenue are equal to or greater than
$200,000,000 or (b) cumulative Net Sales Revenues from such calendar year and
prior years during the term are equal to or greater than $1,000,000,000;

·                                          Bioenvision shall pay SRI $40,000,000
within forty-five (45) after the end of the first calendar year during which
either (a) annual Net Sales Revenue are equal to or greater than $500,000,000 or
(b) cumulative Net Sales Revenues from such calendar year and prior years during
the term are equal to or greater than $2,500,000,000.

C.            All such Net Sales Revenue as has accrued from the date of receipt
of approval by the EMEA to market and sell the Product in the European Union
shall be included in Net Sales Revenue for the purpose of

6


--------------------------------------------------------------------------------


 

determining whether and when the Net Sales Revenue thresholds identified above
have been achieved.

D.            The foregoing royalties and milestone payments shall not apply to:

(i)            Direct Sales or Indirect Sales made in North America pursuant to
the ILEX Co-Development Agreement (the ILEX Co-Development Agreement shall apply
to such sales); or

(ii)           Sales made in Japan and/or Southeast Asia (as defined in the
Japan License) pursuant to the Japan License (the Japan License shall apply to
such sales).

4.                                       Section 23 of the Co-Development
Agreement is hereby deleted in its entirety and is hereby replaced with the
following:

23.           ASSIGNABILITY

A.            Except as expressly provided hereunder, neither this Agreement nor
any rights or obligations hereunder may be assigned or otherwise transferred by
either party without the prior written consent of the other party (which consent
shall not be unreasonably withheld); provided, however, that either party may
assign this Agreement and its rights and obligations hereunder without the other
party’s consent to an Affiliate or in connection with a Change of Control.  The
rights and obligations of the parties under this Agreement shall be binding upon
and inure to the benefit of the successors and permitted assigns of the
parties.  Any assignment not in accordance with this Agreement shall be null and
void ab initio.

B.            For purposes of this Article 23, “Change of Control” shall be
deemed to have taken place if (a) a third party, including a “group” as defined
in section 13(d)(3) of the Securities Exchange Act of 1934 but excluding the
current directors of Bioenvision, becomes the beneficial owner of shares having
fifty percent (50%) or more of the total number of  votes that may be cast for
the election of directors of Bioenvision; or (b) as the result of, or in
connection with, any cash tender or exchange offer, merger or other business
combination, sale of assets or contested election, or any combination of the
foregoing transactions (a “Transaction”), (X) the persons who were directors of
Bioenvision before the Transaction shall cease to constitute a majority of the
Board of Directors of Bioenvision or any successor to Bioenvision, or (Y) there
is the sale, exchange of other disposition of all or substantially all of
Bioenvision’s assets to a third party.  Bioenvision shall provide to SRI written
notice of any Change in

7


--------------------------------------------------------------------------------


 

Control within two (2) business days following a Change of Control of
Bioenvision.

5.                                       Notwithstanding any other provision of
this Second Amendment or of the Co-Development Agreement, Genzyme Corporation
and its successors and assigns are hereby deemed not to be a “Sales Partner,”
and the ILEX Co-Development Agreement is hereby deemed not to be a “Sublicense”
for purposes of Article 6 of the Co-Development Agreement (as revised by this
Second Amendment).  Except as specifically provided herein, none of the terms
and provisions set forth in this Second Amendment shall have any affect upon the
rights and obligations of the parties hereto under the Ilex Co-Development
Agreement.  The terms and provisions of the Ilex Co-Development Agreement shall
remain in full force and effect.

6.                                       None of the terms and provisions set
forth in this Second Amendment shall have any effect upon the rights and
obligations of the respective parties hereto pursuant to the Japan License.  The
terms and provisions of the Japan License shall remain in full force and effect.

7.                                       Section 20.A. of the Co-Development
Agreement is hereby deleted in its entirety and is hereby replaced with the
following:

A.            The Co-Development Agreement (as amended hereby) shall continue in
effect until the later of:  (i) expiration of the last to expire of all
Patent(s), Improvement(s), and Patent(s) licensed under this Co-Development
Agreement (as amended), including any extensions hereof and any periods of
exclusivity by regulatory agencies or other governmental bodies; (ii) with
respect to such country in which the Product is being sold, ten (10) years from
the date of first commercial sale of the Product in such country; (iii)
Bioenvision is no longer due any payments from Sales Partners; or (iv)
Bioenvision is no longer directly marketing a Product.

8.                                       Section 20.B. of the Co-Development
Agreement is hereby deleted in its entirety.

9.                                       Appendix IV of the Co-Development
Agreement is hereby deleted in its entirety.

10.                                 Bioenvision and SRI hereby agree and
acknowledge as follows: (i) that the Clofarabine Marketing and Distribution
Agreement entered into by and between Bioenvision and Mayne Pharma Limited
(“Mayne Pharma”) on or about March 24, 2006 (the “Mayne Agreement”) is a
Sublicense and that Mayne Pharma is a Sales Partner for all purposes of this
Agreement, (ii) that SRI is hereby deemed to have consented to the execution and
delivery of the Mayne Agreement by Bioenvision, (iii) that SRI, on behalf

8


--------------------------------------------------------------------------------


 

of itself, its affiliates, successors and assigns, hereby irrevocably waives any
and all claims that the execution or delivery by Bioenvision of the Mayne
Agreement constituted, or constitutes, a breach of the Co-Development Agreement
by Bioenvision, and (iv) that Bioenvision hereby agrees to pay to SRI all
amounts due to SRI be paid in respect of payments heretofore made to Bioenvision
by Mayne Pharma under the Mayne Agreement by no later than five (5) business
days following the date of the execution of this Second Amendment.

11.                                 Release.  Bioenvision agrees that all
payments made by Bioenvision to SRI pursuant to the Co-Development Agreement
prior to the date hereof were validly made in accordance with the terms of the
Co-Development Agreement.  Except as set forth in Section 10 above and for the
rights of SRI as a result of an audit by SRI of the records of Bioenvision
pursuant to the terms of the Co-Development Agreement, each party hereto hereby
releases and forever discharges the other party and its successors, assigns and
Affiliates from and against any and all claims that it has or may have with
respect to any payments made by one party hereto to the other party hereto
pursuant to the Co-Development Agreement on or prior to the date hereof and
agrees that it will not assert any claim or take any other action seeking
repayment of all or any portion of any such payments.  SRI and Bioenvision, on
behalf of themselves and their respective affiliates, successors and assigns,
hereby irrevocably waive any and all claims that they have or may have against
the other party with respect to any actual or alleged breach of the
Co-Development Agreement by the other party on or prior to the date hereof, and
both SRI and Bioenvision agree that a material breach of this Agreement does not
exist on the date hereof.

12.                                 Miscellaneous.

a.                                       Except as modified in this Second
Amendment, the terms and provisions of the Co-Development Agreement shall remain
in full force and effect.  If any of the terms or provisions of this Second
Amendment shall conflict with any terms or provisions of the Co-Development
Agreement, the terms of this Second Amendment shall govern.

b.                                      This Second Amendment may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument.

c.                                       This Amendment is to be read and
construed with the Co-Development Agreement, as previously amended, as
constituting one and the same agreement.

[Signature page follows]

9


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their duly authorized officer, as of the date first above-written.

BIOENVISION, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ David P. Luci

 

 

David P. Luci

 

 

 

Executive Vice President

 

 

 

and General Counsel

 

 

 

 

 

 

 

 

 

 

SOUTHERN RESEARCH INSTITUTE

 

 

 

 

 

 

 

 

 

By:

/s/ David A. Rutledge

 

 

Name:

David A. Rutledge

 

 

Title:

Chief Financial Officer

 

10


--------------------------------------------------------------------------------